Citation Nr: 0302293	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fragment wound to the 
neck.

2.	Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a fragment wound to the 
left shoulder, prior to December 17, 1999.

3.	Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a fragment wound to the 
left shoulder, effective from December 17, 1999.

4.	Entitlement to an evaluation in excess of 10 percent for 
service-connected left shoulder scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
continued a 10 percent evaluation for service-connected neck 
shell fragment wound residuals and a 20 percent evaluation 
for service-connected left shoulder shell fragment wound 
residuals.  A notice of disagreement was received in March 
1999; a statement of the case was issued in January 2000; and 
a substantive appeal was received in March 2000.  The veteran 
testified at a hearing before an RO hearing officer in March 
2001.

By rating decision in October 2001, the RO granted an 
increased evaluation of 30 percent for the service-connected 
residuals of left should fragment wound, effective from 
December 17, 1999.  Although the increase represented a grant 
of benefits, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  As the regulations in 38 C.F.R. Part 4 (2002) 
provide for a possible disability evaluation in excess of 30 
percent for left shoulder fragment wound, the appeal with 
respect to that issue continues.  In addition, the increased 
evaluation was not awarded for the entire claims period and 
the issue of whether an evaluation in excess of 20 percent 
for the period prior to December 17, 1999, also continues.  
By rating decision in January 2000, the RO granted a separate 
10 percent evaluation for the left shoulder scar, effective 
from June 15, 1998.  As the veteran's original appeal was to 
the evaluation of all residuals of his service-connected left 
shoulder shrapnel wound, and the (now separately evaluated) 
scar is one of those residuals, the Board will also consider 
whether an evaluation in excess of 10 percent is warranted 
for this condition.  

The Board notes that, in March 2001, the veteran raised 
claims for entitlement to nonservice-connected disability 
pension benefits and a total disability evaluation due to 
individual unemployability (TDIU), and sought to reopen 
previously denied claims for service connection for post-
traumatic stress disorder (PTSD) and a skin disorder.  It 
does not appear that these claims have yet been addressed by 
the RO and are not currently before the Board.  The new 
claims are referred to the RO for further development and 
adjudication, as necessary.  


FINDINGS OF FACT

1.  The residuals of the veteran's fragment wound to the left 
shoulder are manifested by subjective complaints of pain and 
limitation of motion caused by pain both before and after 
December 1999. 

2.  Moderate limitation of motion of the cervical spine is 
not found.

3.  The veteran's scars to the neck or left shoulder do 
result in more than moderate disfigurement; pain on objective 
demonstration is found.


CONCLUSIONS OF LAW

1.  A rating of 30 percent for residuals of injury to the 
left shoulder, both before and after December 17, 1999, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200 to 5203 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of a fragment wound to 
the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.10, 
4.40, 4.71a, Diagnostic Codes 5290 (2002).

3.  The schedular criteria for a rating in excess of 10 
percent for the veteran's left shoulder or left neck scar 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 to 7804 
(prior to or following August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran sustained multiple fragment wounds to the left 
neck and shoulder in March 1969.  A fragment entered the neck 
just below the ear lobe and traversed the posterior neck into 
the left scapular area.  The fragment was moderately large 
and considerable muscle separation and bleeding was 
encountered, but surprisingly small amount of devitalized 
muscle.  The wound was explored, evacuated and most of the 
wound closed primarily.  No nerve or artery involvement was 
noted.  An infection was noted one week after injury.  A 
report in April 1969 cited a history from the veteran of 
debridement of the entrance wound and the area of the upper 
shoulder.  The veteran had reported on induction in November 
1967 that he was right-handed.  

In March 1979, the veteran filed an original claim for 
service connection for shrapnel wounds of the shoulder and 
neck.  Following completion of review by the service 
department and upgrade of the veteran's discharge, the 
veteran filed another claim for service connection for 
shrapnel wounds to the neck and left shoulder in May 1994.  

A history and physical during domiciliary care in May 1994 
noted a surgical wound about four inches long laterally and 
slightly posteriority in the left neck.  A horseshoe shaped, 
less precise and more ugly scar was noted on the left 
shoulder. 

An Agent Orange (not at issue before the Board at this time) 
examination in September 1994 noted decreased neck movement 
with report from the veteran of an inability to turn his head 
to the left since the shrapnel injury.  Complaints of 
decreased mobility of the left upper extremity were also 
noted.  Physical examination showed good flexion of the neck 
with poor extension and poor side movements.  The veteran was 
unable to raise his left upper extremity above his head.  

A VA examination was conducted in June 1995.  The veteran 
provided a history of his shell fragment wounds during 
service.  Physical examination showed tenderness on the left 
neck at the incision area.  X-ray of the left shoulder noted 
limited motion with no evidence of osseous or soft tissue 
abnormality.  X-ray of the cervical spine was essentially 
normal with no evidence of bony abnormality.  A foreign body 
remained within the lateral tissues of the left neck at the 
level of the C4-5 disk space.  The examiner provided an 
impression of left neck and scapula shrapnel injury sustained 
during military service with residual scarring and decreased 
strength and range of motion of the neck and left upper 
extremity.  

By rating decision in August 1995, the RO granted service 
connection for a shrapnel wound of the left shoulder with a 
20 percent evaluation and for a shrapnel wound scar of the 
neck with a noncompensable evaluation, both effective from 
May 10, 1994. 

A history and physical during domiciliary care in July 1996 
noted diminished range of motion in the upper extremities, 
most markedly on the left.  The veteran was able to move his 
head side to side (ear to shoulder), but unable to move his 
left arm to horizontal.  The veteran was able to raise his 
arms from central line, midline, to over the head with 
difficulty and with pain, but could not raise them laterally.  

The evaluation of the service-connected shrapnel wound of the 
neck was increased to 10 percent, effective May 10, 1994, in 
a November 1996 rating decision.  The veteran filed a claim 
for an increased evaluation for his service-connected neck 
and left shoulder conditions in June 1998.  He stated that he 
was usually in pain and would lose the use of his left arm 
now and then.  

A VA examination was conducted in December 1999.  The veteran 
reported complaints of constant moderate left shoulder pain 
that increased with motion.  He indicated that it was 
especially painful with any lifting or overhead activity.  He 
complained of decreased motion in the shoulder, muscle 
weakness of the arm, easy fatigability, and constant 
stiffness.  

Physical examination of the shoulder revealed decreased left 
arm swing with ambulation.  The left shoulder was lower than 
the right and there was a muscle hypertrophy over the central 
portion of the proximal left scapula.  Mild muscle atrophy 
over the left upper arm was noted, but no swelling reported.  
A 30-centimeter (cm) "Z-plasty" incision over the left 
upper back over the area of the scapula was noted, as was 
tenderness over the scar.  The examiner noted fixation to the 
underlying tissues and absence of musculature.  The scar 
pulled significantly with range of motion.  

Range of motion testing (on the left) revealed abduction to 
45 degrees, internal rotation to 40 degrees, external 
rotation to 60 degrees, flexion to 90 degrees, and extension 
to 40 degrees.  Motor examination was 3/5 on the left.  X-ray 
examination showed a widened acromioclavicular joint with a 
deformed distal clavicle.  The examiner provided a diagnosis 
of status post shrapnel wound of the left neck and left 
shoulder with chronic pain syndrome and significant decreased 
range of motion.  

With regard to the neck, the veteran in December 1999 
reported constant pain over the left neck, which increased 
with any lifting.  He complained of numbness and tingling of 
both arms, hands, and legs, intermittent muscle spasm over 
the left leg and some stiffness of the joints.  Physical 
examination showed a 12-cm scar over the left neck, extending 
from the ear to the clavicle.  No loss of musculature, 
fixation to the underlying tissues, erythema or keloid 
formation was noted over the neck scar.  There was tenderness 
over the scar on palpation.  Range of motion revealed forward 
flexion to 20 degrees, extension to 20 degrees, lateral 
bending to 25 degrees bilaterally and rotation to 20 degrees 
bilaterally.  Range of motion was limited due to pain in the 
posterior cervical spine, which was unrelated to the neck 
scar.  X-ray showed a 5-cm by 2-cm metal fragment in the soft 
tissues of the left neck.  The examiner provided a diagnosis 
of shrapnel wound of the left neck with chronic pain 
syndrome.  

In January 2000, the veteran was seen at the VA orthopedic 
clinic for evaluation of his left shoulder.  The veteran 
reported pain posteriorly into the neck, worse with lifting, 
and increased loss of range of motion.  The examiner noted 
limited extension and rotation of the cervical spine with no 
tenderness to palpation.  The veteran had scarring over the 
posterior shoulder and winging of the scapula with shoulder 
movement.  Range of motion testing showed forward flexion to 
95 degrees, abduction to 90 degrees, and extension of 30 
degrees.  Reduced strength in forward flexion, abduction and 
rotation was noted.  The examiner stated that the veteran 
appeared to have possibly a brachial plexus or a rotator cuff 
injury, probably from the original injury.  Physical therapy 
was recommended.  

The veteran was again seen in March 2000, following 
electromyography in February 2000.  The examiner noted that 
the EMG found a fair amount of muscle damage to the rhomboids 
and possible injury to the dorsal scapular nerves.  The 
veteran's primary complaint was pain with use, including 
lifting and other major activities.  The pain appeared to be 
primarily posterior scapular type with limited motion, some 
weakness and some pain in the neck/trapezial region.  
Tenderness along the left should scar was noted, as was 
"winging" of the scapula.  Range of motion testing revealed 
forward flexion to 120 degrees with pain, abduction to 160 
degrees, external rotation to 60 degrees, internal rotation 
to L4.  Impressions of muscle injury due to shrapnel 
involving the supraspinatus, trapezius, and rhomboid with 
possible dorsal scapular nerve injury, and impingement 
symptoms were provided.  

Neurosurgery evaluation in June 2000 recommended removal of 
the foreign body.  A general medical follow-up note in July 
2000 noted a scar over the spine of the scapula, extending up 
into the trapezius.  No scapular winging was noted, but 
decreased sensation over the scarred area was reported.  
Abduction to 80 degrees was reported, with forward flexion to 
90 degrees.  No ability to hold the arm against gravity until 
reaching 90 degrees of abduction or forward flexion was 
noted.  The examiner reported no significant tenderness to 
palpation over the acromioclavicular joint.  The examiner 
stated that the veteran appeared to have significant weakness 
in the left rotator cuff.  Chronic neck and shoulder pain was 
reported.  

A neurological evaluation was conducted in December 2000.  
The veteran reported sharp pain along the upper ridge of the 
left scapula with radiation to the left shoulder and 
occasional left lateral upper extremity numbness.  Motor 
examination revealed strength, bulk, tone, and coordination 
were fully intact, except for left rhomboids, supraspinatus, 
and infraspinatus, which were 4/5.  The examiner noted that 
the veteran had lost most of his range of motion past 90 
degrees abduction of the left shoulder.  Mild atrophy of the 
left supraspinatus and deltoid was reported.  Diminished 
light touch over the scarred area of the left shoulder was 
noted.  Computed tomography (CT) scan showed a fragment, deep 
in the neck musculature.  The examiner provided diagnosis of 
remote upper brachial plexus trauma with evidence of 
involvement of the long thoracic and suprascapular and dorsal 
scapular peripheral nerves, with weakness of the rhomboids, 
infraspinatus and supraspinatus on examination.  

On VA orthopedic follow-up in December 2000, the examiner 
noted well-healed scars, no gross wasting, no deltoid 
atrophy, and no significant scapular winging.  Range of 
motion was to 90 degrees forward flexion and 70-80 degrees 
abduction.  Motor and sensation were intact and the veteran 
demonstrated good strength, except was barely able to hold 
his left arm up on the supraspinatus test.  

At a hearing before an RO hearing officer in March 2001, the 
veteran testified that he had limited motion and limited 
strength in his left shoulder and could not work over his 
head.  Transcript p. 1.  He reported constant pan in his 
shoulder, increased with any lifting or straining.  
Transcript p. 2.  He also reported limited motion in his 
neck, increased with most physical activity.  Transcript p. 
3.  

Another VA examination was conducted in August 2001, and the 
examiner noted careful review of the veteran's claims file, 
service medical records, and hospitalization records.  The 
veteran reported pain and inability to work over his head or 
to lift more than 20 pounds with his left extremity.  It was 
noted that the veteran stood with a little sag of the left 
shoulder.  A two and one-half-inch scar was reported just 
below the left ear lobe, as well as a three and one quarter 
inch scar on the upper scapula.  All of the scars were well 
healed and relatively freely movable.  The veteran reported 
moderate tenderness to deep palpation.  The examiner noted 
deep tissue atrophy over the angle of the scapula, but no 
real atrophy of the supraspinous or infraspinous muscle.  
Active range of motion testing revealed abduction to 48 
degrees and flexion to 90 degrees; passive range of motion 
showed 124 degrees of flexion and 120 degrees of abduction.  
Full range of motion of left bending of the neck, with 
guarding was reported.  X-ray examination of the cervical 
spine was essentially normal.  X-ray of the left shoulder was 
"interesting," showing a very slight defect at the angle of 
the scapula, probably due to injury.  

The examiner provided diagnoses of a left shoulder shrapnel 
wound with interruption of the insertion of the levator 
scapulae muscle and either paralysis or physical disruption 
of the insertion of the rhomboid muscles to the medial border 
of the scapula.  The examiner stated that evaluation of the 
residuals of the shrapnel wound to the neck was appropriately 
done for the scar, as there was no further impairment of the 
cervical spine due to this injury.  The examiner noted that 
"the scar is tender and painful," and there was evidence of 
muscle damage to motor muscle s of the scapula, but not 
particularly to the neck.  There was limited range of motion 
of the shoulder, but not of the neck.  The examiner stated 
that the veteran's loss of function in the shoulder would 
probably be covered adequately by giving the veteran 30 
degrees loss of range of motion of the shoulder in all 
directions beyond that found on examination.  

Written argument was submitted by the veteran's 
representative in February and April 2002.  In October 2002, 
the Board contacted the veteran and cited new regulations 
regarding the evaluation of the veteran's service-connected 
disabilities that would be used in the adjudication of the 
veteran's case.  No additional evidence or argument has been 
submitted by the veteran.    

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple VA examinations 
reports, x-rays studies, outpatient treatments records, and 
the veteran's own testimony.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  

In a July 2001 letter and October 2001 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, in both the October 2002 letter from 
the Board and in prior communications between the RO and the 
veteran, he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increase evaluations for the service connected disorders.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and in the many 
communications between the VA and the veteran have informed 
him of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

III.  The Left Shoulder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's left 
shoulder injury has been evaluated by the Board under several 
diagnostic codes, including 38 C.F.R. § 4.71a, Code 5201 
(limitation of motion of the arm).
Under Code 5201, limitation to 25 degrees from the side 
warrants a 30 percent rating for the minor arm (the veteran 
is right handed).  A 20 percent rating is warranted when 
motion is limited to midway between the side and shoulder 
level, and a 20 percent rating is warranted when limitation 
of motion is at the shoulder level.  The veteran is currently 
receiving the highest possible evaluation for this disorder 
under Code 5201.  The Board has considered the veteran's 
complaints of pain and limitation of function he associates 
with both this disorder and his other orthopedic disabilities 
in light of the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The regulations provide the caveat that 
dysfunction due to pain must be supported by adequate 
pathology as well as evidence by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  VA regulations mandate 
consideration of functional impairment due to pain.  

In this case, the Board finds that with pain and impairment 
on flare-ups factored in, there is limitation of motion at 
the shoulder level, warranting the 30 percent rating.  
Without taking into account the veteran's complaints of pain, 
the current evaluation could not be justified based on the 
objective examinations cited above. 

Under 38 C.F.R. § 4.71a, Code 5203, impairment of the 
clavicle or scapula, dislocation, warrants a 20 percent 
evaluation.  Nonunion of the clavicle with loose movement 
also warrants a 20 percent evaluation.  Without loose 
movement, nonunion of the clavicle warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula warrants a 
10 percent evaluation.  Such disability is not shown in VA 
evaluation reports or in treatment records.  There is also no 
evidence of ankylosis or impairment of the humerus.  Thus, no 
basis to evaluate this condition under Codes 5200 or 5202.  
There is no medical record that supports a conclusion that 
the veteran is entitled to a further increase in the rating, 
beyond 30 percent. 

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 20 percent for service-
connected residuals of a fragment wound to the left shoulder 
prior to December 17, 1999.  The RO based this decision on 
the VA examination of December 17, 1999 and the veteran's 
subjective complaints.  The Board finds that the veteran's 
difficulties prior to December 1999 are nearly identical to 
those problems he cited after or within December 1999.  As 
the primary basis of the RO's decision to grant an increase 
was the veteran's complaints, the Board finds no basis to 
conclude that the left shoulder was only 20 percent disabling 
prior to December 1999.  The results of the June 1995 VA 
examination are not very different from the results of the VA 
examination in December 1999.  To this extent, the claim is 
granted.

III.  The Neck

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, severe 
limitation of motion of the cervical spine warrants a 
30 percent evaluation, moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation, and a slight 
limitation of motion of the cervical spine warrants a 
10 percent evaluation.  On VA examination in August 2001, 
full range of motion of left bending of the neck, with 
guarding, was reported.  X-ray examination of the cervical 
spine was essentially normal.  Even with consideration of the 
Court's decision in DeLuca, the Board finds no basis to 
evaluate this condition as more than slight under Code 5290.  

IV.  Scars to the Neck and Left Shoulder

The veteran has been awarded two 10 percent evaluations under 
38 C.F.R. § 4.118, Diagnostic Codes 7804 for scars to the 
neck and shoulder.  Applicable regulations provide that a 10 
percent evaluation is assigned for superficial scars that are 
poorly nourished with repeated ulceration or that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  This is the highest possible 
evaluation under either 7803 or 7804.  Other scars are to be 
rated on the limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805.  As noted above, 
limitation of motion will not provide a basis to find more 
than a 10 percent evaluation for the neck and the veteran is 
currently receiving a 30 percent evaluation for limitation of 
motion in his left shoulder.

As reported by the Board in October 2002, during the pendency 
of the veteran's claim, the VA regulation dealing with rating 
skin disabilities, 38 C.F.R. § 4.118, was amended.  See 67 
Fed. Reg. 49,596 (July 31, 2002).  The Court has held that 
where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change. See  38 
U.S.C.A. § 7104(c) (West 1991); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  
The reverse is not true with respect to application of former 
schedular criteria prospectively.

Under the criteria in effect prior to August 30, 2002, 
disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight.  A 10 percent 
rating is assigned when such scars are moderate and 
disfiguring.  A severe scar warrants a 30 percent evaluation, 
especially if it produces a marked or unsightly deformity of 
the eyelid, lip, or auricle.  A complete or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement warrants a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
veteran has never contended he has a marked or unsightly 
deformity of his neck due to this scar.

After August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118: scar five 
or more inches (13 or more centimeters) in length, scar at 
least one-quarter inch (0.6 centimeters) wide at the widest 
part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

Under the revised criteria for Diagnostic Code 7800 
(disfigurement of head, face, or neck), a 10 percent rating 
is warranted when there is one characteristic of 
disfigurement. With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207. See 67 Fed. Reg. 49,596 (July 31, 2002).

The Board finds that under this criteria (old or new) an 
increased evaluation is not warranted.  A rating in excess of 
10 percent under the new criteria for Diagnostic Code 7800 
requires that the veteran have disfigurement of the head, 
face, or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or with two or three characteristics of 
disfigurement.  In the veteran's case, the evidence does not 
demonstrate him to have gross distortion or asymmetry of one 
feature or paired set of features, nor does he experience at 
least two of the characteristics of disfigurement.  The 
examination reports cited above do not provide a basis to 
increase the veteran's service connected disorders associated 
with scars.  The veteran's own contentions would not support 
such a determination.

V.  Muscle Disability 

The Board has considered all possible bases for granting the 
veteran's claims, including whether or not the veteran's 
shrapnel wound to the neck or shoulder has caused a muscle 
disability.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, a 
lower threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  
A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  To be entitled to a moderate disability 
evaluation, service department records or other evidence of 
inservice treatment for the wound must be found.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings must include the 
entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  Palpation must show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The veteran filed this claim in June 1998.  Thus, the old 
criteria under 38 C.F.R. § 4.56(b)(as in effect prior to 
June 3, 1997), does not apply. 

Under 38 U.S.C.A. § 4.73, Codes 5301 to 5303, the veteran 
could only receive a 30 percent disability evaluation if the 
left shoulder injury were found to have caused a "severe" 
muscle injury.  He currently receives a 30 percent evaluation 
for the left shoulder.  The evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited under 38 C.F.R. § 4.14.  The Court 
has held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the veteran for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding in violation of provisions of 
38 C.F.R. § 4.14.  Accordingly, the veteran cannot receive a 
30 percent evaluation for limitation of motion based on 
symptoms the Board attributes to the muscle group injury.

With regard to the neck, in order to receive an increased 
evaluation of 20 percent under 38 C.F.R. § 4.73, Codes 5319 
to 5323 (muscle groups of the neck and torso), a "moderately 
severe" disorder to the muscle would have to be found.  No VA 
examination would support a finding of a "moderately severe" 
muscle injury to the neck under either 38 C.F.R. 
§ 4.56(d)(3)(i) or 38 C.F.R. § 4.56(d)(3)(iii).  Thus, 
evaluating the veteran's condition under a muscle injury for 
either the neck or shoulder will not provide a basis to 
increase the veteran's service connected disorders without 
decreasing the current evaluations.
With all of the increased rating claims addressed above, the 
Board has considered all potential applicable diagnostic 
codes.  However, there are no diagnostic codes that provide a 
basis for assigning a higher rating.  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Section 
3.321(b)(1) applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for 
a particular disability.  There is no competent evidence that 
the disabilities at issue cause marked interference with 
employment or require frequent hospitalizations or otherwise 
produce unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

Entitlement to an increased evaluation for the residuals of a 
fragment wound to the neck is denied. 

Entitlement to an increased evaluation of 30 percent for the 
service-connected residuals of a fragment wound to the left 
shoulder from May 10, 1994 to December 17, 1999 is granted, 
subject to the regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a fragment wound to the left 
shoulder is denied.

Entitlement to an increased evaluation for the left shoulder 
scar is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

